UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4714


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LATOYA EVETTE JONES, a/k/a Toy,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:11-cr-00066-GMG-DJJ-1)


Submitted:   February 28, 2013            Decided:   March 13, 2013


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Nicholas   J.  Compton,   Assistant   Federal  Public Defender,
Kristen M. Leddy, Research and Writing Specialist, Martinsburg,
West Virginia, for Appellant. William J. Ihlenfeld, II, United
States Attorney, Thomas O. Mucklow, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Latoya    Evette     Jones       appeals     her      conviction      and

114-month     sentence     entered   pursuant     to     her    guilty    plea    to

distribution of cocaine base within 1000 feet of a school.                        On

appeal, counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting that there are no meritorious

grounds for appeal but questioning whether Jones’ sentence was

unreasonably high.         The Government contends that the appellate

waiver   provision    in   Jones’    plea     agreement     bars    any   claim   of

sentencing error.      We affirm in part and dismiss in part.

            A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                 United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                   An appellate waiver

must be “the result of a knowing and intelligent decision to

forgo the right to appeal.”            United States v. Broughton-Jones,

71 F.3d 1143, 1146 (4th Cir. 1995) (internal quotation marks and

citation omitted).         We review de novo whether a defendant has

effectively waived her right to appeal.                United States v. Marin,

961 F.2d 493, 496 (4th Cir. 1992).

            To   determine      whether       a   waiver       is    knowing      and

intelligent,     we   examine   “the     totality      of   the     circumstances,

including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms of the plea agreement.”                United States v. General, 278

                                         2
F.3d   389,      400       (4th    Cir.    2002)       (internal          quotation     marks      and

citation        omitted).           Generally,         if    a    court     fully      questions     a

defendant regarding the waiver of her right to appeal during the

Rule   11   colloquy,             the   waiver     is       both    valid       and   enforceable.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

However, we will “refuse to enforce an otherwise valid waiver if

to    do   so    would        result      in   a    miscarriage           of     justice.”         Id.

(internal quotation marks and citation omitted).

                In     the       plea   agreement,          Jones     agreed      to    waive      all

appellate rights relating to her sentence except for claims that

her    sentence        exceeded         the    maximum           statutory      sentence.          Our

review of the record convinces us that Jones’ waiver was knowing

and intelligent, and she does not contend otherwise.                                    We further

conclude        that       the    sentencing       issue      raised       by    counsel      in   the

Anders briefs falls within the scope of the appellate waiver

provision,           and     we    therefore       dismiss          the     appeal      of     Jones’

sentence.

                In accordance with Anders, we have thoroughly examined

the entire record for any other potentially meritorious issues

outside the scope of Jones’ appeal waiver and have found none.

Therefore we affirm Jones’ conviction.                             This court requires that

counsel inform Jones, in writing, of the right to petition the

Supreme Court of the United States for further review.                                       If Jones

requests that a petition be filed, but counsel believes that

                                                   3
such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.             Counsel’s

motion must state that a copy thereof was served on Jones.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                      4